Exhibit 10.5
 
July 15, 2011
 
Ms. Andrea Clark
 
HRAA
 
8551 W. Sunrise Blvd., Suite 304 Plantation, FL 333322
 
Dear Andrea:
 
Over the last ten years you have provided the leadership for HRAA. Your
experience and expertise both in growing a healthcare consulting firm and
finding innovative solutions for healthcare clients has been invaluable to HRAA.
The Board, Executive Team and I would very much like to ensure that you remain
with HRAA in the coming years to help HRAA continue to prosper. To that end, on
behalf of HRAA we are very pleased to enter into this agreement ("Agreement")
with you.
 
1.         
The Term: The term of this Agreement shall be three years, after which it may be
renewed only by written agreement of the parties.

 
2.         
Position and Duties: For the term of this Agreement you shall continue to be a
member of our Board of Directors and President responsible for performing the
duties and responsibilities of a member of our executive management team.

 
3.         
Compensation:

 
a.        
Base Salary: Throughout the term of this Agreement your base salary shall be
maintained at the same level as other members of the executive team including
but not limited to the Chief Operating Officer, and Chief Administrative
Officer.

 
b.        
Additional Compensation: From the date of this letter until the later of HRAA
receiving the initial funding of the bridge loan as part of its reverse merger
with a public entity or October 1, 2011, you shall be paid the net profits from
HRAA operations prior to the merger. Upon the later of October 1, 2011 or the
initial funds are received by HRAA for the bridge loan you will be compensated
as defined in (a) and (c).

 
c.        
Additional Incentive Awards: Additional incentive awards may be granted to you
at the discretion of the Board; provided, however, that additional long-term
incentive awards may only be reduced if the long-term incentive awards for all
other Executive Team Members are reduced in a substantially similar manner.

 
d.        
Benefits: You will be provided with the same benefits package which is available
for all other executives including without limitation; (a) medical, dental,
vision, disability, life insurance or reimbursement, (b) profit sharing, stock
options and pension plans (c) education or tuition assistance (d) air, auto and
all related travel expense reimbursement (e) expense allowances (f) relocation,
moving, home office expense reimbursement

 
 
1

--------------------------------------------------------------------------------

 
 
4.
Severance Benefits:

 
a.  
While this Agreement remains in effect the amount of your cash severance benefit
shall be calculated by multiplying by two the sum of your annual base salary in
effect immediately before the termination of your employment.

 
b.  
If you are terminated in addition to the cash severance benefit payable you will
receive a pro-rata bonus payment based on any bonus or incentive award plan in
effect at that time. This bonus will be payable within 75 days following the end
of the fiscal year during which your termination occurs.

 
c.  
The other general terms and conditions which will obligate HRAA to pay severance
benefits shall include your resignation within 12 months after the occurrence,
without your prior written consent, of one or more of the following events:

 
i.  
A material reduction in your salary, annual incentives or long term incentive
opportunities

ii.
A Material adverse change in your authority, duties or responsibilities. A
material adverse change in your authority, duties or responsibilities includes
without limitation, your ceasing to be President, or your no longer being part
of the executive team.

 
You must provide the Board with written notice within 90 days after the
occurrence of one or more of the above events, and the Board will have 30 days
during which it may remedy the condition so identified.
 
5.
Benefits Following a Change in Control of HRAA: In the event of your termination
within 12 months following a Change in Control of HRAA would qualify you for
cash benefits subject to your execution of the required release, you will
receive a cash severance benefit as calculated pursuant paragraph 3a-c above;

 
6.
Miscellaneous: In the event of your termination for any reason, the usual
executive officer indemnification provisions will continue to apply to the full
extent permitted under Maryland law. Your receipt of severance or Change in
Control benefits will be subject to your execution of a standard release of
claims within 45 days after your termination of employment and, unless a later
date is specified above, all cash payments described herein will be made net of
required withholdings within 10 days after the expiration of that 45-day period.

 
We are extremely pleased to confirm the terms of your service to HRAA and we
look forward to your participation with the Board and HRAA's executive
management team. To indicate your agreement to these terms, please sign and
return a copy of this letter to me. The effective date of this Agreement shall
be the date that it is signed and dated by you below.
 
[f8k021012_anvexintimg2.jpg]
 
 
2

--------------------------------------------------------------------------------

 